PER CURIAM.
Defendant-appellant was informed against, tried by jury, found guilty and sentenced to five years in the state penitentiary for (1) being an accessory after the fact, and (2) possession of burglary tools. •
Defendant-appellant first contends that the trial court erred in denying defense’s motion for a new trial based upon the fact that Ms. Brown, a prosecution witness at the trial, had changed her testimony after the date of her deposition.
An examination of the record on appeal illustrates that Ms. Brown’s testimony at trial was identical to (1) her statement she gave to the police after her husband’s arrest, (2) her testimony at the preliminary hearing, and (3) her testimony at a deposition conducted by the state. Ms. Brown admitted that she testified falsely only at a deposition which was attended by defense counsel. Thus, we find that defense counsel was aware of the inconsistent testimony prior to the trial. Therefore, we conclude that the trial judge did not abuse his discretion in denying defense counsel’s motion for a new trial. Cf. Bell v. State, Fla.1956, 90 So.2d 704.
*133We also considered appellant’s remaining points on appeal and find them to be without merit.
Accordingly, the judgment herein appealed is affirmed.
Affirmed.